FILED
                             NOT FOR PUBLICATION                              DEC 15 2015

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ROLANDO CHIQUETE-VERDUGO,                        No. 13-72136
AKA Rolando Verdugo, DBA Rolando
Chiquete Verdugo,                                Agency No. A205-316-189

               Petitioner,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Rolando Chiquete-Verdugo, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his request for a continuance. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of

a continuance, and review de novo claims of due process violations. Sandoval-

Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008). We deny the petition for

review.

       The agency did not abuse its discretion in denying Chiquete-Verdugo’s

request for a further continuance for failure to demonstrate good cause. See 8

C.F.R. § 1003.29; Ahmed v. Holder, 569 F.3d 1009, 1012-13 (9th Cir. 2009)

(factors considered in determining whether the denial of a continuance constitutes

an abuse of discretion include the nature of the evidence excluded as a result of the

denial). Furthermore, the denial of Chiquete-Verdugo’s request for a continuance

did not violate his due process rights, where he has not provided sufficient

evidence of eligibility for relief that would demonstrate prejudice. See Lata v. INS,

204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and prejudice to prevail on a

due process claim).

       Chiquete-Verdugo’s claim that he was denied a full and fair hearing also

fails. See id.

       PETITION FOR REVIEW DENIED.




                                          2                                    13-72136